Citation Nr: 1139295	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  99-14 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for residuals of a fracture of the left L3 transverse process.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to April 1977.

This appeal to the Board of Veterans' Appeals  (Board) is from a March 1997 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection and assigned a noncompensable (i.e., 0 percent) rating for residuals of a fracture of the left L3 transverse process.  The Veteran's appeal is for a higher initial rating for this low back disability.  See Fenderson v. West, 12 Vet. App. 119 (1999).

This case has been before the Board on four prior occasions, in September 2004, November 2007, October 2009, and May 2011 and each time the Board remanded the claim for further development and readjudication.  Unfortunately, since there still has not been compliance with even the most recent May 2011 remand directives, the Board must again regrettably remand the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).


REMAND

The AMC has continued to deny the claim for an initial compensable rating for residuals of a fracture of the left L3 transverse process because the Veteran repeatedly has failed to appear for his VA compensation examinations scheduled to reassess the severity of this disability, and because he has not offered any reason or explanation for his absence or otherwise shown good cause to again reschedule his examination.  He did not show for an examination scheduled for January 19, 2010, or even for another examination more recently scheduled for July 6, 2011.

The AMC resultantly has had to decide his claim for a higher initial rating for this disability based on the medical and other evidence already of record since no additional evidence seems forthcoming inasmuch as he has repeatedly failed to appear for these VA compensation examinations.  See 38 C.F.R. § 3.655 (2011) (when a claimant fails, without good cause, to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).  See also Turk v. Peake, 21 Vet. App. 565 (2008) (in an initial rating claim, when the Veteran fails to report for an examination, the case shall be rated based on the evidence of record, rather than summarily denied, because an initial rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)).

What the AMC has not yet done, however, and what the Board indicated in its prior remands is additionally necessary, is determine whether service connection is warranted for degenerative disc disease (DDD) at L4-5 and L5-S1, degenerative joint disease (DJD, i.e., arthritis) at L3 to S1, and bilateral sacroiliitis as secondary to the service-connected disability - namely, the fracture of the left L3 transverse process.  See 38 C.F.R. § 3.310(a) and (b) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (indicating service connection is permissible on this secondary basis for disability that his proximately due to, the result of, or chronically aggravated by a service-connected condition).  The Board even pointed out in the May 2011 remand that this additional adjudication had been earlier requested in the November 2007 and October 2009 remands, but was not done.  There still has not been adjudication of this derivate claim for secondary service connection for these additional disabilities affecting the Veteran's low back, even in the supplemental statement of the case (SSOC) most recently issued in August 2011.  Instead, as mentioned, there only has been the continued denial of the underlying claim for a compensable rating for the residuals of the fracture of the left L3 transverse process, which, though related, is a separate issue.

The Veteran is entitled as a matter of law to compliance with remand directives, and there has to be compliance with all of the remand directives, not just, as here, only some.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is yet again REMANDED for the following additional development and consideration:

1.  In a separate adjudication, determine whether service connection is additionally warranted on a secondary basis for the Veteran's other low back disorders - namely, for the degenerative disc disease (DDD) 
at L4-L5 and L5-S1 with radiculopathy, degenerative joint disease (DJD, i.e., arthritis) of L3 to S1, and bilateral sacroiliitis, on the premise these additional disabilities are proximately due to, the result of, or chronically aggravated by the already service-connected residuals of the fracture of his left L3 transverse process.

This separate adjudication will determine whether he is entitled to additional compensation for these other low back disorders, so his appeal is not limited to just whether he is entitled to a compensable rating for the residuals of the fracture of the left L3 transverse process, but also concerns whether he is entitled to ratings for these other low back disorders, either separately or as part and parcel of the fracture of the left L3 transverse process.

And as the Board previously has explained, in making this necessary additional determination, if it is not possible or feasible to differentiate or distinguish the extent of symptoms or consequent functional and other impairment that is attributable to the service-connected disability, i.e., the fracture of the left L3 transverse process, from that which is not, i.e., these other low back disorders, then VA 

adjudicators must resolve this doubt in the Veteran's favor according to 38 C.F.R. § 3.102 and 4.3 and for all intents and purposes effectively presume that all impairment is attributable to service-related factors or causes.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

2.  If this derivative claim for secondary service connection for these other low back disorders is not granted to the Veteran's satisfaction, then send him and his representative a SSOC specifically concerning this derivative claim and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the underlying increased rating claim as well as this derivative claim for secondary service connection.

The Veteran has the right to submit additional evidence and argument concerning this increased-rating claim and derivative secondary service connection claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This increased-rating claim and derivative secondary service connection claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


